Case 8-18-71535-ast   Doc   Filed 09/23/20   Entered 09/23/20 08:27:40
Case 8-18-71535-ast   Doc   Filed 09/23/20   Entered 09/23/20 08:27:40
Case 8-18-71535-ast   Doc   Filed 09/23/20   Entered 09/23/20 08:27:40
Case 8-18-71535-ast   Doc   Filed 09/23/20   Entered 09/23/20 08:27:40
Case 8-18-71535-ast   Doc   Filed 09/23/20   Entered 09/23/20 08:27:40
          Case 8-18-71535-ast       Doc     Filed 09/23/20   Entered 09/23/20 08:27:40




                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF NEW YORK
                                CENTRAL ISLIP DIVISION

 In Re:                                            Case No. 8-18-71535-ast

 Daniela Visco                                     Chapter 13

 Debtor.                                           Judge Alan S. Trust

                                  CERTIFICATE OF SERVICE

I certify that on September 23, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Richard A Jacoby, Debtor’s Counsel
          jacobylaw@yahoo.com

          Marianne DeRosa, Chapter 13 Trustee
          derosa@ch13mdr.com

          Office of the United States Trustee
          ustpregion02.li.ecf@usdoj.gov

I further certify that on September 23, 2020, a copy of the foregoing Notice of Mortgage
Payment Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to
the following:

          Daniela Visco, Debtor
          383 Orchid Dr
          Mastic Beach, NY 11951

 Dated: September 23, 2020                         /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
